Case 19-30452-KLP       Doc 32Filed 10/18/19 Entered 10/18/19 11:20:02            Desc Main
                             Document      Page 1 of 3
                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division

In Re:

Matthew Paul Kachmar                              Case No. 19-30452-KLP
Mary Elizabeth Kachmar                            Chapter 13
      Debtors                                     Chapter 13 Trustee: Suzanne Wade


         MOTION FOR AUTHORITY TO MODIFY EXISTING MORTGAGE

         Comes now debtors, Matthew Paul Kachmar and Mary Elizabeth Kachmar, by

counsel, and file this Motion for Authority to Modify Existing Mortgage pursuant to 11

U.S.C. §§ 364, Federal Rules of Bankruptcy Procedure 4001(c) and Local Bankruptcy

Rule 6004-4 and affirmatively state as follows:

                                     JURISDICTION

         Jurisdiction of this court over the instant matter is based upon 28 U.S.C.

§§ 1334 and 157 in that this action arises in and relates to debtors’ bankruptcy case. This

proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (K), and (O) and

venue is proper pursuant to 28 U.S.C. § 1409.

                                  FACTS OF THIS CASE

         1.    On January 29, 2019, (hereinafter “petition date”), debtors filed a petition

for relief under Chapter 13 of the Bankruptcy code.

         2.    The Chapter 13 plan (“plan”) has been confirmed by the court.

         3.    The plan requires payments to the Chapter 13 trustee as follows: $240.00

monthly for 36 months. Total plan funding is $8,640.00.

         4.    The debtors currently have a mortgage with Home Point Financial.

                                       DISCUSSION

         Debtors seek to modify their existing loan with Home Point Financial, which is

secured by real property commonly known at 909 Hartford Lane, N. Chesterfield, VA

23236. Home Point Financial has tendered a document to debtor detailing the terms of
Case 19-30452-KLP        Doc 32   Filed 10/18/19 Entered 10/18/19 11:20:02        Desc Main
                                  Document     Page 2 of 3


a proposed loan modification. Said document is attached to this motion as an exhibit

and incorporated herein by this reference. The terms of the proposed modification are

as follows:

       A.       The principal amount of the original loan is $184,496.00 and the principal

amount of the loan immediately after modification is $175,465.48;

       B.       The interest rate applicable to the loan before modification is 3.75% fixed

rate mortgage and the interest rate applicable to the loan immediately after modification

is 3.75% fixed rate mortgage;

       C.       The term of the loan before modification is 331 months and the term of the

loan immediately after modification is 331 months;

       D.       The monthly mortgage payment on the loan before modification, without

including payment for any items other than principal and interest is $1,171.64;

       E.       The monthly mortgage payment on the loan immediately after

modification, without including payment for any items other than principal and interest,

is $1,171.64;

       F.       The modified loan does not include future payment changes or balloon

payments;

       G.       The modification will result in no change to the current monthly payment.

The debtors do not intend to increase their plan payment;

       H.       Any and all mortgage arrearages, including pre-petition and post-petition

arrearages, if any, shall be reamortized and the Trustee is relieved from making

payments on the arrears claim;

       I.       The proposed loan modification is beneficial to the debtors because it

allows them to bring their mortgage obligation to a current status.
Case 19-30452-KLP      Doc 32    Filed 10/18/19 Entered 10/18/19 11:20:02        Desc Main
                                 Document     Page 3 of 3


       WHEREFORE, for the foregoing reasons, the debtors, Matthew Paul Kachmar

and Mary Elizabeth Kachmar, by counsel, respectfully move this Honorable Court to

enter an order permitting them to modify the current loan with Home Point Financial,

as set forth herein and for such other and ruther relief as the court deems proper.

                                                 Respectfully submitted,

                                                 Matthew Paul Kachmar
                                                 Mary Elizabeth Kachmar


/s/ J. Bradley Winder, Jr. ___
Virginia Bar Number 70353
FERRISWINDER PLLC
9327 Midlothian Turnpike, Suite 1J
Richmond, VA 23235
Tel: 804-767-1800


                                     CERTIFICATE

       I hereby certify that on October 18, 2019, I transmitted a true copy of the

foregoing document electronically through the Court’s CM/ECF system or by mail to

debtor, the Chapter 13 Trustee, to all known lienholders, and to creditors or parties in

interest who have requested all notices in the case at the addresses listed below (if

applicable).

                                          /s/ J. Bradley Winder, Jr._______
                                          Counsel for Debtors



Home Point Financial
11511 Luna Road, 2nd & 3rd Floors
Farmers Branch, TX 75234
